DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Claims 1-20 are pending.
The U.S.C. 112 rejections, other than those stated below, have been corrected and the rejections are withdrawn.
A Terminal Disclaimer has been filed to address the double patenting issues of the Non-Final Office action of 07/29/2021.

Allowable Subject Matter
Claims 1-20 are allowed.
Prior art of record do not teach or suggest individually or in combination:
an elongated heat conductor extending through an internal portion within the tablet toward the first edge, the elongated heat conductor contained within the tablet between the first surface and the second surface of the tablet; a heat sink between the first surface and the second surface of the tablet and at the first edge of the tablet, the heat sink physically connected to the elongated heat conductor, the heat conductor to provide heat to the heat sink, the heat sink to dissipate heat from the interior of the tablet to the first edge of the tablet; a first connector at the first edge of the tablet on a first side of the heat sink between the heat sink and the first corner; a second connector at the first edge of the tablet on a second side of the heat sink between the heat sink and the second corner; a third connector at the base to releasably physically connect with the first connector; and a fourth connector at the base to releasably physically connect with the second connector, wherein the first connector, the second connector, the third connector, and the fourth connector are to releasably physically couple the tablet to the base in a clamshell configuration.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468.  The examiner can normally be reached on Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        August 17, 2021

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187